      Case 2:20-cv-00737-KJD-DJA Document 13
                                          12 Filed 06/29/20
                                                   06/26/20 Page 1 of 2
                                                                      3


 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10   PHILLIP CADOLINO, an individual,                          CASE NO: 2:20-cv-00737-KJD-DJA
11                    Plaintiffs,
                                                                STIPULATION AND [PROPOSED]
12            vs.                                                ORDER TO EXTEND TIME FOR
                                                                  PLAINTIFF TO RESPOND TO
13   MGM RESORTS INTERNATIONAL, a Foreign                      DEFENDANT’S MOTION TO DISMISS
     Corporation; DOES I through X, inclusive; ROE                 PLAINTIFF’S COMPLAINT
14   CORPORATIONS I through X, inclusive,
                                                                        (First Request)
15                    Defendants.
16

17          COMES NOW, Plaintiff PHILLIP CADOLINO (hereinafter, “Plaintiff”), by and through

18   his counsel, Trevor J. Hatfield, Esq., of the law firm of Hatfield & Associates, Ltd., and MGM

19   RESORTS INTERNATIONAL, (hereinafter “Defendant”), by and through its attorney of record
20   Kelly R. Kichline, Esq., and do hereby stipulate and agree to an extension of time for Plaintiff to
21
     respond to Defendant’s Motion to Dismiss Plaintiff’s Complaint (ECF #11).
22
                                                          28




            This extension is requested due to Plaintiff’s counsel having a need for additional time and
23
     Defendant has courteously granted this extension of time to file Plaintiff’s response.
24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25          This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the

26   parties’ first request for an extension of the time for the parties to respond to this motion.

27   ///
28
     ///


                                                         1
      Case 2:20-cv-00737-KJD-DJA Document 13
                                          12 Filed 06/29/20
                                                   06/26/20 Page 2 of 2
                                                                      3


 1          Accordingly, Plaintiff’s shall have up to and including July 10, 2020 to respond to

 2   Defendant’s Motion to Dismiss Plaintiff’s Complaint.
 3
     Dated this 26th day of June 2020.               Dated this 26th day of June 2020.
 4
     HATFIELD & ASSOCIATES, LTD.                     MGM RESORTS INTERNATIONAL
 5
     By:    /s/ Trevor J. Hatfield              _    By:      /s/ Kelly R. Kichline         _
 6   Trevor J. Hatfield, Esq. (SBN 7373)             Kelly R. Kichline, Esq. (SBN 10642)
     703 S. Eighth St.                               6385 S. Rainbow Boulevard, Suite 500
 7
     Las Vegas, Nevada 89101                         Reno, Nevada 89118
 8   Tel.: (702) 388-4469 Tel.                       Tel.: (775) 692-5651
     Email: thatfield@hatfieldlawassociates.com      Email: kkichline@mgmresorts.com
 9   Attorney for Plaintiff                          Attorney for Defendant
10

11

12

13

14                                              IT IS SO ORDERED.
15

16                                              ___________________________________
                                                UNITED STATES DISTRICT JUDGE
17

18
                                                       June 29, 2020
                                                DATED:_________________________, 2020.
19

20

21

22
                                                     28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                     2
